AO 450 (GAS Rev 10/03) Judgment in a Civil Case 1c 7 TRIC . COURT

 

i

United States District Court. . 95
Southern District of Georgia S int ssc

DAKOTA DOUGLAS,

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER; 2:18-cv-62

ANDREW SAUL, Commissioner of Social
Security,

oO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

VW] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered on March 30, 2020 adopting the Report
and Recommendation of the Magistrate Judge and affirming the decision of the Commissioner,
claims of the Plaintiff, DAKOTA DOUGLAS, against the Defendant, ANDREW SAUL,

Commissioner of Social Security, are hereby dismissed.

 

 

HON. LISA GODBEY WOOD

Clerk _ —————
| ¢
S Ara che Dig 1

(By) Deputy Clerk

diwach Sf ZV 20 ao Scott L. Poff

Date

GAS Rev 10/1/03

 
